859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey A. MURR, Plaintiff-Appellant,v.Paul SHOEMAKER, Larry Cunningham, John Doe, Defendants-Appellees.
No. 88-3270.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

1
Before ENGEL, Chief Judge, BOGGS, Circuit Judge, and McRAE, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff filed his civil rights action on June 8, 1987, under 42 U.S.C. Sec. 1983, alleging that his fourth amendment rights were violated in May of 1983 when he was falsely arrested and falsely imprisoned.  The defendants are two Ohio police officers and a Sandusky County sheriff's deputy.  The district court granted judgment for defendants, deciding that plaintiff's claims were barred by the applicable statute of limitations.


4
Upon consideration, we conclude the district court did not abuse its discretion in dismissing plaintiff's suit.  Plaintiff failed to file his complaint within one year after the accrual of his cause of action.   See Thomas v. Shipka, 829 F.2d 570, 572-73 (6th Cir.1987) (on rehearing);  Mulligan v. Hazard, 777 F.2d 340 (6th Cir.1985), cert. denied, 476 U.S. 1174 (1986).  Furthermore, plaintiff's imprisonment is not a disability which tolls the statute of limitations.   See Higley v. Michigan Dep't of Corrections, 835 F.2d 623 (6th Cir.1987).  Plaintiff's claims are thus time-barred.


5
The district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert M. McRae, Jr., Senior U.S. District Judge for the Western District of Tennessee, sitting by designation